This case was affirmed at a former sitting of this court, and now comes before us on motion for rehearing.
In the original opinion we failed to pass upon bill of exceptions No. 2, which presents the following matter: While the witness A.L. Humphrey was testifying for the State, and after he had testified to purchasing the bottle of whisky from the defendant, and on cross-examination by defendant's counsel had admitted that, while working for the Fort Worth  Denver Ry. Co., at Childress, he had cashed his time check for $138, and that the original time check had been issued for $38, and said witness had sought to make his explanation thereof, the State's counsel presented said witness with what was called a clearance card, and the witness identified same, and testified that he had seen the proper officer sign the same at the time it was delivered to him, whereupon the State's counsel proposed to read said clearance card as evidence to the jury, and before same was read as evidence defendant's counsel objected, for the reason that the card was hearsay, and the same did not purport to be under oath of the party who executed same, which objections were by the court overruled, and the clearance card, which is as follows, was by the State read in evidence to the jury:
                           "FORM 2012.              "FORT WORTH  DENVER CITY RAILWAY CO.
"CERTIFICATE No. 492.
"Impression copy to be taken in book kept for that purpose.
"Childress, Texas, January 29, 1903.
"This is to certify, that A.L. Humphrey has been employed in the capacity of wiper at Childress, in the M.P.  C. department of the *Page 278 
Fort Worth  Denver City Railway Co., from August 18, 1901, to January 28, 1903.
"Services satisfactory. Left of his own accord.
"Yours truly,
"MILTON PLAYER,
"Master Mechanic.
"(Stamp): Master Mechanic, Childress, Texas, F.W.  D.C. Ry., Jan. 29, 1903."
This testimony should not have been admitted. It was clearly hearsay testimony, introducing the opinion of an outside party as to the character of the prosecuting witness, and this was the main point in the case: as to whether the prosecuting witness was a credible one. Being the main witness in the case, it clearly authorizes a reversal of this judgment. Accordingly the motion for rehearing is granted, and the judgment is reversed and the cause remanded.
Reversed and remanded.